DETAILED ACTION
Claims 1-7 and 9-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 November 2020 has been entered.
Response to Amendment
With regard to the Final Office Action from 13 July 2020, the Applicant has filed a response on 12 November 2020.
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. The claims will be considered based on their current presentation and addressed in the following section.
Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an Examiner’s statement of reasons for allowance:

A signal processing apparatus comprising:
a main microphone that is provided so as to be readily influenced by movement of air outside the signal processing apparatus;
a sub microphone that is provided so as to be hardly influenced by movement of air outside the signal processing apparatus and provided not closer to an opening formed in the signal processing apparatus than the main microphone;
a determiner that determines, based on a strength of a main speech signal output from said main microphone, whether the main speech signal includes a predetermined amount of wind noise; and
a selector that receives the main speech signal and a sub speech signal output from said sub microphone and outputs:
the sub speech signal, if it is determined that the main speech signal includes the predetermined amount of wind noise, or
the main speech signal, if it is determined that the main speech signal includes no predetermined amount of wind noise,
wherein by comparing the strength of the main speech signal output from said main microphone with a strength of the sub speech signal output from said sub microphone, said determiner determines that the main speech signal includes the predetermined 2amount of wind noise when the strength of a signal obtained by multiplying the main speech signal output from said main microphone by a predetermined constant is equal to or larger than the strength of the sub speech signal output from said sub microphone.
Closest Prior Art

Another reference of Kimura et al (US 2012/0257779 A1) provides teaching for providing a second microphone not closer to the main microphone within an opening in the device [0040], [0042].
A further reference of Haulick et al (EP 1,732,352 A1) provides determining the presence of wind noise in the signal of the main (first/better) microphone by comparing the power (strength) of the main (first/better) microphone signal to that of the sub (second/wind robust) microphone signal, determining that the power from the second microphone has a lower level than that of the main microphone [0012].
The prior art taken alone or in combination however fail to teach, inter alia, a signal processing apparatus that determines the presence of a predetermined amount 
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 9, 10, 11 and 12 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to claim 13, the prior art taken alone or in combination fail to teach, 
inter alia, a signal processing method that determines the presence of a predetermined amount of wind noise included in a main speech signal obtained from the main speech microphone, when the result of the strength of the main speech signal multiplied by a predetermined constant, is equal to or greater than the strength of a sub speech signal output from a sub microphone.
Claim 13 is hereby allowed over the prior art of record.
With regard to claim 14, the prior art taken alone or in combination fail to teach, 
inter alia, non-transitory computer readable medium storing instructions for performing a signal processing technique that determines the presence of a predetermined amount of wind noise included in a main speech signal obtained from the main speech microphone, when the result of the strength of the main speech signal multiplied by a predetermined constant, is equal to or greater than the strength of a sub speech signal output from a sub microphone.
Claim 14 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657